Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Van Duyn Home and Hospital,

(CCN: 33-5184),

Petitioner
Vv.

Centers for Medicare and Medicaid Services.
Docket No. C-09-620
Decision No. CR2195

Date: July 23, 2010

DECISION

I sustain the determination of the Centers for Medicare and Medicaid Services (CMS) to
impose remedies against Petitioner, Van Duyn Home and Hospital, consisting of:

¢ Civil money penalties of $9,650 per day for each day of a period that began on
May 29, 2009 and which continued through June 10, 2009;

¢ Civil money penalties of $50 per day for each day of a period that began on June
11, 2009 and which continued through July 23, 2009;

e Denial of payment for new Medicare admissions for each day of a period that
began on June 4, 2009 and which ended on July 23, 2009; and

e Loss of authority to conduct a nurse aide training, certification, and education
program (NATCEP).
I. Background

Petitioner is a skilled nursing facility located in the State of New York. It participates in
the Medicare program. Its participation in Medicare is governed by sections 1819 and
1866 of the Social Security Act (Act) and by regulations at 42 C.F.R. Parts 483 and 488.
Regulations at 42 C.F.R. Part 498 govern its hearing rights in this case.

CMS determined to impose the remedies that I describe in the opening paragraph of this
decision based on deficiency findings that were made at a compliance survey of
Petitioner’s facility that was conducted on May 29, 2009 (May Survey). The Survey
identified deficiencies that consisted of alleged failures by Petitioner to comply with three
Medicare participation requirements stated at 42 C.F.R. §§ 483.25(h), 483.75, and
483.75(i). CMS determined that Petitioner’s noncompliance with these requirements was
so egregious as to comprise immediate jeopardy for residents of Petitioner’s facility.
“Immediate jeopardy” is defined at 42 C.F.R. § 488.301 as noncompliance that causes, or
is likely to cause, serious injury, harm, impairment, or death to a resident.

Petitioner requested a hearing, and the case was assigned to me for a hearing and a
decision. The parties exchanged pre-hearing briefs and exhibits, and I scheduled the case
for an in-person hearing. The parties then agreed that the case could be heard and
decided based on their written exchanges. I cancelled the in-person hearing and allowed
the parties to file an additional round of briefs.
CMS filed a total of 35 exhibits, which it identified as CMS Ex. 1 - CMS Ex. 35.
Petitioner filed a total of 20 exhibits, which it identified as P. Ex. 1 — P. Ex. 20. I receive
all of the parties’ exhibits into evidence.
IL. Issues, Findings of Fact and Conclusions of Law

A. Issues

The issues in this case are whether:

1. Petitioner failed to comply substantially with Medicare participation
requirements;

2. CMS’s determinations of immediate jeopardy level noncompliance are
clearly erroneous; and

3. CMS’s remedy determinations are reasonable.
B. Findings of Fact and Conclusions of Law
I make the following findings of fact and conclusions of law (Findings).

1. Petitioner failed to comply substantially with Medicare participation
requirements.

As I state above, CMS determined that Petitioner failed to comply substantially with
three Medicare participation requirements. I discuss each of these noncompliance
allegations at subparts a, b, and c of this Finding. I note preliminarily, that the allegations
of noncompliance all relate in large measure to the care that Petitioner gave to two of its
residents who are identified as Residents # 1 and #2. I discuss the care that Petitioner
gave to these residents in detail in subpart a, and I refer to them as is appropriate in the
other subparts of this Finding.

a. Petitioner failed to comply substantially with the requirements
of 42 C.F.R. § 483.25(h).

The applicable regulation requires a skilled nursing facility to provide its residents with
supervision and assistance to prevent accidents and to protect its residents against
accident hazards. It has been the subject of much litigation, and the regulation’s
requirements are settled. The regulation does not impose strict liability requirements on a
facility. It does require a facility to take all reasonable measures to protect its residents
against accidents. In practice, that obligation means that a facility must: assess each of
its residents to determine what unique aspects of that resident’s condition might cause the
resident to be vulnerable to accidents and to determine exactly what hazards the resident
is exposed to; plan each resident’s care in accordance with its assessment of the resident’s
vulnerabilities; and implement the care plan that it develops for each resident.

Assessment is a core element of a facility’s duty to protect each of its residents. To
provide protection — and to exhaust all reasonable means of providing protection — a
facility must, first and foremost, understand the resident’s problems and vulnerabilities.
That understanding cannot be obtained without first thoroughly and systematically
evaluating the resident. Assessment is the necessary prerequisite to all of the care that the
facility subsequently offers or provides to a resident.

CMS alleges that Petitioner failed to meet this requirement. It alleges that Petitioner:
did not conduct appropriate and thorough resident assessments to determine

the level of supervision required by the residents to maintain their health
and safety. Specifically, the facility failed to have a system in place to
ensure that the residents’ cognitive and safety needs were assessed prior to
allowing them to leave the facility with out on pass [out-on-pass] medical
orders.

CMS Ex. | at 1.

As I have stated, much of CMS’s allegations hinges on the care that Petitioner gave to
Residents # 1 and #2. In reviewing the care that the facility gave to these two residents, I
find very few, if any, facts to be in dispute.

Resident # 1 is a relatively young individual, 49 years of age as of the May Survey, who
was admitted to Petitioner’s facility in November 2008 suffering from a variety of
medical problems. His diagnoses on admission included a seizure disorder, a basal
ganglia cerebral vascular accident, subdural hematoma, malnutrition, and alcohol abuse.
CMS Ex. | at 1. At the time of his admission the resident had been living in a homeless
shelter. His admission to Petitioner’s facility was prompted, at least in part, by his
suffering from delirium tremens relating to alcohol abuse and possible seizures. Jd. at 2.
The resident was confined to a wheelchair and needed assistance for transfers from the
wheelchair. Jd.

Petitioner’s staff determined that the resident suffered from cognitive as well as physical
impairments. He was found by the staff to display moderately impaired cognitive skills
for daily decision making and impaired judgment with intermittent agitation. CMS Ex. |
at 2. The staff determined that the resident needed supervision because of his poor
judgment. They noted that the resident was resistant to care, had a history of signing
himself out of facilities against medical advice, and had a long history of living on the
street. Id.

On May 16, 2009, at 1:30 p.m., Resident # | left Petitioner’s facility without permission
and against medical advice. Resident # 2 accompanied him. CMS Ex. | at 2. He
returned at about six that evening, and Petitioner’s staff reported him to be “drunk and
loud.” Jd. at 3. On May 17, the following day, the resident became verbally abusive and
threatened members of Petitioner’s staff when they attempted to retrieve contraband (a
lighter) from the resident. Id.

The staff discussed the incident with Petitioner’s administration. They decided to give
the resident a pass to leave the facility conditioned on the following restrictions: the
resident would be allowed to leave the facility after breakfast; and he would be required
to return to the premises by 4:00 p.m. CMS Ex. | at 3.
On May 18, 2009, the resident left the facility and did not return that night. CMS Ex. | at
3. The resident spent that night at a homeless shelter. He returned to the facility on the
following evening, May 19, 2009, at about 7:30, smelling of alcohol. Jd. The resident

left the facility again on May 20, 2009, accompanied by Resident # 2, telling staff that he
would return that evening at about 6:00 p.m. He did not return that evening, rather,
spending it at a local homeless shelter. The shelter called Petitioner’s facility and
notified it that the resident would not be allowed to spend additional nights there. The
resident did not return to the facility until May 22, 2009, after he had spent some time in
a hospital emergency room being treated for intoxication, a fall with a resulting head
laceration, and a seizure. Jd. at 4. During the periods when the resident was absent from
the facility, he did not receive medications that had been prescribed to him to treat his
seizures, malnutrition, and alcohol abuse. /d. at 5.

The evidence that CMS offered — which Petitioner did not rebut — shows that Petitioner’s
staff essentially limited their assessment of the resident’s ability to be off premises
unsupervised to deciding after the May 16 unauthorized absence that the resident should
be issued a pass to leave the premises unattended. | infer that the staff decided that the
resident should receive a pass, because they agreed that he would leave the premises with
or without one. CMS Ex. | at 5. The record is devoid of any comprehensive analysis by
Petitioner’s staff of exactly why the staff thought that giving the resident a pass to leave
the premises unsupervised was a reasonable intervention, or necessitated by the resident’s
contempt for the facility’s attempts to provide care for him. Moreover, nothing
demonstrates that the staff attempted to develop interventions to dissuade the resident
from leaving unescorted or to persuade the resident that remaining on premises would be
for his benefit. The staff did not reassess the resident after he violated the terms of his
pass in the days following their issuance of it to him to re-determine whether the issuance
of the pass was an appropriate action or whether the resident needed more, and better,
protection than he received from Petitioner’s staff.

Resident # 2 was admitted to Petitioner’s facility on February 23, 2007 with diagnoses
that included stroke with left side weakness, right upper extremity amputation, diabetes,
and alcohol abuse. CMS Ex. 1 at 6. She, like Resident # 1, was a relatively young
individual of 52 at the time of the May survey. Petitioner’s staff found the resident to
have a moderately impaired cognitive status manifested by poor decision making, a need
for supervision, and socially inappropriate and verbally abusive behavior that was not
easily altered. Jd. She had a history of poor impulse behavior. The resident was
completely dependent on Petitioner’s staff for most aspects of daily care. Id. at 6,9. She
used a motorized wheelchair for transportation and she needed to be transferred from her
bed to her wheelchair with a mechanical lift. In addition, staff had to feed her, and she
was incontinent. Jd. at 6.
The resident had a physician’s order that allowed her to leave the facility on pass with a
companion as needed. CMS Ex. | at 7. However, no evidence exists that Petitioner’s
staff comprehensively assessed the resident to determine whether she could leave the
facility safely or to determine what protection she might need while off premises. Nor
id the staff determine exactly what type of companion the resident might need to protect
her while she was off the facility’s premises.

On May 16, 2009, Resident # 2 left the facility in the company of Resident # 1 (who left
the facility on that occasion against medical advice). The resident was due to return
before 4:30 that afternoon when medication would be administered, and her blood sugar
would be tested. Petitioner’s staff advised her that, the local sheriff would be called if
she did not return by 5:00 p.m. CMS Ex. | at 7.

The resident did not return by 5:00 p.m. on May 16 but returned at about 6:20 p.m.,
evidently having consumed alcohol while off premises. An odor of alcohol was on her
breath, her eyes were reddened, and her speech was slurred. CMS Ex. | at 8.

On May 18, 2009, the resident left Petitioner’s premises without signing out. She
returned to the facility on that date some time before 4:00 p.m. with a half-full container
of an alcoholic beverage in her wheelchair bag. The resident denied that the drink was
hers, asserting that it belonged to Resident # 1. Id.

No evidence exists that these events prompted Petitioner’s staff to reassess Resident # 2
to determine whether she could be safely off Petitioner’s premises under the pass
conditions that were previously imposed. No effort was made to determine whether more
suitable companionship could be arranged for Resident # 2 other than Resident # 1. Nor
did Petitioner’s staff consider whether interventions might be developed that would
dissuade Resident # 2 from leaving Petitioner’s premises.

CMS also offered evidence to show that the Petitioner’s staffs failures to assess
Residents # 1 and # 2 were part of an overall pattern of failure by Petitioner to assess and
track residents who sought to leave Petitioner’s premises. Petitioner’s assistant
administrator admitted to a surveyor that no system was in place that told the staff who
was permitted to leave the facility on a pass. CMS Ex. | at 11. She estimated that about
50 of Petitioner’s residents were permitted to leave the facility with a pass. In fact, a total
of 218 of Petitioner’s residents had such permission. Jd.

The evidence that CMS offered and which I have discussed is compelling proof that
Petitioner was not assessing its residents for risks associated with their leaving the
premises unassisted. It is equally compelling proof that Petitioner had no system in place
for ascertaining which residents were permitted to leave the facility and under what
circumstances they were permitted to leave. The evidence provides more than ample
support for a finding that Petitioner failed to comply with the requirements of 42 C.F.R.
§ 483.25(h) in that it proves that Petitioner was derelict in carrying out its responsibility
to assess each of its residents for accident risks and vulnerabilities.

That is graphically illustrated by the evidence relating to Resident # 1. Petitioner’s staff
knew that this individual was a highly vulnerable, beset by physical infirmities and
alcoholism that placed him in danger of serious injury or death any time he left the
premises unaccompanied. The resident also obviously suffered from a significantly
impaired ability to judge his vulnerabilities on his own and to make rational decisions
about risk. His non-cooperativeness accentuated his vulnerabilities. When faced with
the resident’s insistence on engaging in obviously self-destructive behavior — including
leaving the facility unaccompanied and consuming alcohol while away — Petitioner’s
staff simply threw up their hands and ignored the problems the resident posed. They
made no efforts to assess the resident for possibly effective interventions even as they
knew that the resident was engaging in behavior that could lead to extremely damaging
consequences. Much the same could be said about the way in which Petitioner treated
Resident # 2.

In responding to these allegations, Petitioner makes two of its own. First, it insists that it
had adequate comprehensive systems in place for assessing and protecting its vulnerable
residents. Second, it asserts that CMS seeks to compel it to do something unlawful,
namely, to restrict forcibly the freedom of movement of mentally competent residents
who wish to leave Petitioner’s premises. Neither of these arguments is persuasive.

Petitioner rests its allegation that it had a system in place for assessing those residents
who wished to leave the premises in part on the affidavit testimony of Paul Katz, M.D.
P. Ex. 21. Dr. Katz testified that:

In my opinion, . . . [Petitioner] clearly had a system for assessing resident
safety for out-on-pass orders. The evidence shows that this system was
comprehensive, well understood by the staff and effectively implemented
with respect to Residents # 1 and #2. In my opinion, . . . [Petitioner’]
resident assessment protocol is reasonable and prudent for the industry and
consistent with the applicable regulatory standard.

P. Ex. 21 at 6.

Petitioner also relies on the affidavit testimony of Peter Becker, M.D., Petitioner’s
medical director, as support for its contention that Petitioner had a protocol in place for
assessing those residents who desired to leave the facility’s premises. P. Ex. 15. Dr.
Becker avers that Petitioner had in place:
policies and practices with clearly defined procedures, which the staff
understand and follow in practice, for assessing residents for their capacity
for decision-making and their ability to leave the grounds safely.

P. Ex. 15 at 8.

In his affidavit Dr. Becker discusses the approaches that Petitioner and its staff allegedly
use to assess residents for the risks they encountered when away from the facility. Dr.
Becker lists these approaches as constituting: initial evaluation of each resident upon
admission; assessment made by a nurse of each resident who seeks to leave the facility;
and consultation between the nurse and the resident’s treating physician. P. Ex. 15 at 8-
11.

However, and notwithstanding the contentions of these witnesses, Petitioner offered me
nothing that memorializes these alleged protocols or that establishes that they were
applied in the cases of individual residents. The assertions of Dr. Katz and Dr. Becker
are uncorroborated claims, and I find them not to be credible. Petitioner provided me
with no facility documentation, such as a policy statement or facility procedures, which
sets forth the alleged assessment protocols. Furthermore, nothing exists in the treatment
records of Residents # 1 and # 2 that demonstrates the presence and application of the
risk assessment protocol that Drs. Katz and Becker contend that Petitioner employed.

I reviewed the care plans (CMS Ex. 16), nursing notes, and social service progress notes
that were generated for Resident # 1 (CMS Ex. 19 and CMS Ex. 20), as well as the
resident’s elopement risk assessment (CMS Ex. 22), to test the credibility of the
witnesses’ contentions and to determine whether Petitioner at any time comprehensively
assessed the risks and vulnerabilities that the resident might be exposed to if away from
the facility unaccompanied. I found nothing in any of those exhibits that shows that such
assessment was ever made. The resident’s care plans document the staff’s decision to
give the resident a pass to leave the premises. CMS Ex. 16 at 2. They state that, on May
18, 2009, Petitioner’s staff discussed with Resident # 1 the circumstances of his behavior
and the need for appropriate support for medical concerns. Jd. But, nowhere in this
document is there an assessment or itemization of the risks that the resident would be
exposed to while away on pass, nor is there any analysis of how those risks might be
ameliorated.

I find the absence of such an analysis to be striking, especially because Petitioner’s staff
plainly knew or should have known that the resident would be exposed to life-threatening
risks while away from the facility. The resident had a propensity to abuse alcohol to the
extent that he had suffered from delirium tremens and seizures in the past that were
related to his alcohol consumption. Yet, there is literally nothing in the resident’s record
that addresses the probability that the resident would drink while away from Petitioner’s
premises and the risks that such behavior posed for the resident’s health and safety. Not
even the fact that the resident clearly was drinking while away from the facility’s
premises motivated the staff to assess the risks that the resident faced.

I have also reviewed the affidavit testimony of Petitioner’s other witnesses to ascertain
whether Petitioner provided any credible evidence of an assessment process to deal with
residents who expressed a desire to leave the facility. P. Ex. 16 — P. Ex. 20. I find
nothing in these affidavits that supports Petitioner’s contentions. Maureen Cerniglia,
Petitioner’s administrator, essentially repeats the assertions of Dr. Katz and Dr. Becker
by contending that Petitioner had in place a system to assess its residents for safety. P.
Ex. 17 at 2-3. But, as with the testimony of Dr. Katz and Dr. Becker, Ms. Cerniglia
provides no specifics that support her assertions, and she provides no proof that Petitioner
assessed Residents # 1 and # 2 for safety when off-premises.

Petitioner argues that no regulation requires an assessment protocol be committed to
writing. That is true. But, in the absence of a written protocol, it is incumbent on
Petitioner to provide me with some credible evidence showing that a protocol existed,
even if it was known to staff only by word of mouth and custom. Petitioner has not
offered such evidence. There is certainly none to be found in the treatment records of
Residents # 1 and #2. These records provide no support at all for the witnesses’
contentions that unwritten protocols existed. Rather, the records of these residents show
that the staff made ad hoc judgments in the residents’ cases that were unsupported by any
comprehensive analysis of the risks that the residents faced when they left the premises. I
am persuaded that the staff essentially concluded that these residents would be
intransigent and that, therefore, there was no point in even attempting to assess them
comprehensively for off-premises risks.

Petitioner argues also that the fact that 218 of its residents had passes to leave the
facility’s premises is proof that it had a system in place for assessing those residents. P.
Ex. 21 at 13. This assertion is unpersuasive. The fact that Petitioner allowed many of its
residents (about one half of its resident census) to leave the facility on passes does not, by
itself, establish anything about how or whether Petitioner’s staff assessed these residents
for safety.

Petitioner puts great emphasis on the right of a resident of a facility to refuse care and on
a resident’s freedom of choice. Essentially, Petitioner argues that it is powerless to
intervene against a resident’s wishes, by restricting that resident’s freedom to come and
go from its facility as he or she pleases, if that is what the resident desires to do. It
argues, furthermore, that Resident # 1 was mentally competent to make the decision to
spurn care and to leave the premises when he wanted to. Consequently, according to
Petitioner, there was literally nothing it could have done lawfully to protect the resident.
10

l agree with Petitioner that a mentally competent resident has the right to refuse care that
is offered to him or her. A facility does not have the authority to hold a resident against
his or her will assuming that the resident shows sufficient mental competence to express a
lesire to leave the premises. However, if a skilled nursing facility is not a prison for
mentally competent residents, neither is it a federally subsidized hotel or a group
residence. A facility has a duty to attempt every reasonable measure to protect its
residents, even if some of them exercise their rights to refuse care.

This case is not about whether Petitioner was required to restrict its residents’ freedom of
movement. It is about Petitioner’s failure to discharge its fundamental obligation to
assess the risks that residents faced when they left its premises unaccompanied.
Petitioner would not be liable for failing to protect its residents had it taken all reasonable
steps to assess and protect them, and the residents, notwithstanding, had rejected the care
that was offered to them. The question of whether the residents would have rejected
interventions that Petitioner developed for them never arises, because Petitioner failed to
make the assessments that were prerequisites to developing meaningful interventions.

For example, in the case of Resident # 1, no evidence exists to show that Petitioner made
an effort to develop interventions that might have dissuaded the resident from leaving the
premises unaccompanied. Petitioner failed to assess the risks that the resident faced
when away from the premises and failed, consequently, to consider what interventions
could be offered to the resident short of simply giving him a pass. Moreover, the
evidence in this case shows that Petitioner lacked a system even to identify and keep
track of its residents who were away on a pass. Essentially, the evidence shows that
Petitioner allowed its residents to come and go as they pleased without ever addressing
the risks that these residents faced when they were away from the facility. None of these
shortcomings by Petitioner implicate residents’ rights. Rather, they establish Petitioner’s
basic failure to acknowledge and perform its obligation to protect its residents.

b. Petitioner failed to comply substantially with the requirements
of 42 C.F.R. § 483.75.

The applicable regulation requires a skilled nursing facility to be administered in a
manner that enables it to use its resources effectively and efficiently to attain or maintain
the highest practicable physical, mental, and psychosocial well-being of each of its
residents. CMS alleges that Petitioner failed to comply with these regulatory
requirements in that it failed to have a system in place to ensure that its residents were
assessed to determine their ability to be away from facility premises on pass before being
allowed to leave the premises. As support for this assertion, CMS relies on the same
evidence that I have discussed at subpart a of this Finding.

I find this evidence to be persuasive. Petitioner’s management was responsible for
developing and implementing policies and procedures, including those that governed
11

assessing at risk residents for the hazards they might encounter while away from
Petitioner’s premises. Petitioner’s management manifestly failed to develop such
policies. As I discuss at subpart a of this Finding, there were no protocols, policies, or
procedures — written or otherwise — governing assessment of at risk residents. The
consequence was that staff made ad hoc judgments about what should be done for
residents who desired to leave the premises, judgments that were not based on any
meaningful assessment of the risks that these residents might face. Furthermore,
Petitioner’s management failed to have in place any policy that would enable it to track
those residents who left the premises. As I discuss above, there was no system in place to
account for residents who were out on pass and no master list of those residents who had
pass privileges. That absence is underscored by the gross underestimate that Petitioner’s
assistant administrator gave of the number of residents who had pass privileges. CMS
Ex. | at 11.

Petitioner’s arguments in opposition to CMS’s assertions are essentially the same as I
have discussed at subpart a. Petitioner insists that it had a system in place to assess for
safety those residents who sought to leave the facility’s premises. As support for this
assertion, Petitioner relies on the affidavits of Dr. Katz, Dr. Becker, and Ms. Cerniglia.
P. Ex. 15; P. Ex. 17; P. Ex. 21. Ihave found the testimony of these witnesses not to be
credible. No need exists to re-analyze their testimony here.

c. Petitioner failed to comply substantially with the requirements
of 42 C.F.R. 483.75(i).

The applicable regulation governs the position of medical director at a skilled nursing
acility. In relevant part, it provides that a facility’s medical director is responsible for
implementation of resident care policies and the coordination of medical care at the
acility. CMS alleges that Petitioner’s medical director failed to assist with the
development and implementation of policies and procedures that provided guidance and
direction to facility staff when a resident requested a pass to leave the facility. It alleges
additionally that the medical director failed to ensure that Petitioner’s staff conducted
appropriate and thorough assessments of residents that addressed risk factors to residents’
ealth and safety when out on pass. As support for these assertions, CMS relies on the
same evidence as I have discussed at subpart a of this Finding.

I need not re-analyze that evidence. At subpart a, I find that Petitioner failed to develop
and implement policies governing assessment of at-risk residents who desired to leave
Petitioner’s premises. In the absence of a system, Petitioner’s staff allowed residents — as
is evidenced by the cases of Residents # 1 and # 2 -to leave the premises without
evaluation of the risks and hazards that they might face. The consequence of that failure
to assess is that no interventions were developed to at least attempt to persuade these
residents to remain on premises.

12

The responsibility for developing policies and procedures to assure that residents be
assessed appropriately clearly falls within the ambit of the medical director’s duties. A
facility’s medical director is responsible for implementation of a facility’s resident care
policies. 42 C.F.R. § 483.75(i)(2)(i). Implicit in that requirement is the duty to assure
that appropriate policies exist.

The overwhelming evidence is that Petitioner failed to have — much less implement —
policies and procedures that assured that residents who left the facility were assessed for
the risks that they faced while off-premises. That failure was in part the responsibility of
Petitioner’s medical director, and, therefore, the evidence establishes noncompliance with
the medical director regulation.

Petitioner’s arguments in opposition to CMS’s allegations are identical to those that I
have addressed at subparts a and b of this Finding. I find it unnecessary to address them
again. I find them to be as unpersuasive here, as I find them to be unpersuasive
elsewhere.

2. Petitioner did not prove CMS’s determinations of immediate jeopardy
to be clearly erroneous.

Ample evidence in this case exists to support a conclusion that each of the three
deficiencies that I find at Finding 1 of this decision was at the immediate jeopardy level
of scope and severity. Resident # 1, in particular, was at grave risk of serious injury,
harm, or even death when he left Petitioner’s premises. The resident is a seriously
impaired individual who depends on a wheelchair to ambulate. He abuses alcohol to the
extent that he experiences seizures and delirium tremens. It is obvious that this resident
will drink when he is on his own and that his drinking will lead to serious and even fatal
consequences. The likelihood of serious injury, or worse, to this resident when he is out
in public is very high. Thus, when the resident was away from Petitioner’s facility
between May 20 and May 22, 2009, he became intoxicated, suffered a seizure, lacerated
his head, and had to visit a hospital emergency room for treatment of his injury.

A direct link exists between Petitioner’s noncompliance with participation requirements
and the likelihood that Resident # 1 would suffer serious injury, or worse. Petitioner’s
failure to assess Resident # 1 for the hazards that he faced while he was away from the
premises rendered it impossible for Petitioner to develop and to implement interventions
that might have dissuaded the resident from leaving the premises. Petitioner’s failure to
have policies in place to govern risk assessments meant that the staff was on its own and
would at best treat instances like Resident # 1’s attempts to leave the premises on an ad
hoc basis rather than systematically.

Petitioner has not offered evidence to prove CMS’s allegations of immediate jeopardy to
be clearly erroneous. Petitioner argues that there was no likelihood of serious injury to
any of its residents, because it “had already taken steps to assess the hazards and risks
13

and to implement reasonable interventions to mitigate them.” Petitioner’s Pre-Hearing
Brief at 16. It asserts that its staff counseled Residents # 1 and # 2 on the risks of their
conduct while away from the premises, limited the hours when they would be away, and
limited Resident # 1’s access to funds. /d. “Far from creating a likelihood of serious
injury, harm or death, these actions constituted reasonable means to avert such a result.”
Id.

I am not persuaded by these assertions that Petitioner’s staff gave meaningful counseling
to the residents. How could the staff counsel these residents about the risks that they
faced when the staff had not assessed those risks? As for the other interventions —
limiting the residents’ hours when they could be away and limiting Resident # 1’s access
to funds — those measures were demonstrated to be ineffective almost the instant that
Petitioner implemented them. Resident # 1 simply ignored the time limitations of his
pass, and he was able to secure alcohol while off premises despite the limitation of funds
that Petitioner’s staff imposed. The failure of these interventions should have prompted
the staff immediately to reassess what they were doing to protect Resident # 1. However,
no reassessment was made.

Petitioner also reiterates its assertion that it had a policy in place to assure that residents
who left the premises were adequately assessed for the risks that they might encounter. It
contends that it complied with regulatory guidelines by identifying potential risks to
residents, implementing appropriate interventions, and monitoring and re-evaluating
these measures to ensure the safety of Residents # 1 and #2. I have found these
assertions to be unsupported elsewhere in this decision, and I will not restate my analysis
here.

3. CMS’s remedy determinations are reasonable.

Petitioner did not challenge the duration of CMS’s compliance findings. Therefore, I
find that Petitioner was noncompliant with participation requirements, at an immediate
jeopardy level of scope and severity, from May 29 through June 10, 2009. I conclude
also that Petitioner remained noncompliant, at a level of noncompliance that was less
than immediate jeopardy, from June 11 through July 23, 2009. What remains to be
determined is whether the remedies that CMS imposed during these periods of
noncompliance are reasonable. I find that they are.

a. Denial of payment for new admissions is reasonable as a
matter of law.

CMS imposed the remedy of denial of payment for new Medicare admissions for each
day of a period beginning on June 4 and running through June 23, 2009. CMS is
authorized to impose this remedy based on any finding of substantial noncompliance and
for each day that noncompliance persists. 42 C.F.R. § 488.417(a)(1). CMS is authorized
14

to impose the remedy here, inasmuch as Petitioner did not comply substantially with
Medicare participation requirements throughout the June 4 — June 23, 2009 period.

b. CMS’s civil money penalty determinations are reasonable.

i. Immediate jeopardy level penalties of $9,650 per day are
reasonable.

Civil money penalties for immediate jeopardy level noncompliance must fall within a
range of from $3,050 to $10,000 per day. 42 C.F.R. § 488.438(a)(1)(i). Regulatory
criteria exist for deciding where within the range a penalty amount should fall. The
criteria include: the seriousness of a facility’s noncompliance; its compliance history; its
culpability; and its financial condition. 42 C.F.R. §§ 488.438(f)(1) — (4); 488.404
(incorporated by reference into 42 C.F.R. § 488.438(f)(3)).

CMS failed to address the issue of penalty amount in either its pre-hearing or final brief,
so I am left to decide this issue without guidance or advocacy from CMS. Petitioner, by
contrast, argues that no penalties should be imposed against it, because it denies
noncompliance. Additionally, it asserts that its financial condition precludes it from
paying the amount of the penalties that CMS determined.

The seriousness of Petitioner’s noncompliance is certainly adequate, without
consideration of other factors, to sustain an immediate jeopardy level penalty amount of
$9,650 per day. Petitioner housed residents — such as Resident # 1 — who were at grave
risk for serious injury, or worse, when they were off premises without Petitioner’s
support and assistance. Resident # 1, a known alcohol abuser with a history of delirium
tremens and seizures, was obviously in harm’s way each time he left Petitioner’s facility.
What happened to him when he was away, his episodes of intoxication, his seizure, and
his visit to the hospital, simply confirm that obvious conclusion. Petitioner’s failure to
assess Resident # 1 for possible risks when he was off premises by himself was, in fact, a
symptom of a much greater problem at Petitioner’s facility, the absence of policies and
procedures to assure that assessments for risk would be done systematically and
effectively in the cases of all residents who expressed an interest in leaving Petitioner’s
premises.

I am not persuaded that Petitioner’s financial condition should mitigate in favor of
reduction of the penalty amount. I note, preliminarily, that I may not, in any event,
reduce the immediate jeopardy level penalty amount to an amount that is less than $3,050
a day, nor may I reduce the non-immediate jeopardy level penalty amount to less than the
$50 per day that CMS determined to impose. Furthermore, I may not order that a denial
of payment for new admissions be waived on grounds of financial hardship. Waiver of a
denial of payment is not authorized by regulations. Regulations specifically prohibit an
15

administrative law judge to reduce civil money penalties below the regulatory minimum
amounts.

Nor is there a basis for me to reduce the penalty amount from $9,650 per day to $3,050
per day, or to any amount that falls in between these two amounts. Petitioner contends
that it will suffer injury if penalties are imposed against it, because it is a publicly
operated facility that sustains actual operating losses. P. Ex. 19 at 5. It argues
additionally that tight public funds and the prospect of reduced financial support from
State and local agencies would make it difficult to recoup the additional impact on its
operations of the civil money penalty amounts that CMS has determined to impose. Jd. at
5-6. However, the fact that Petitioner has sustained operating losses in the past, or that it
is expected to do so in the future, serves as no impediment to imposition of penalties.
Obviously, Petitioner was able to make up for operating losses in the past — presumably
through public contributions — and it has not demonstrated that it will be unable to do so
now. Moreover, Petitioner has offered no evidence to show that the penalties will
actually jeopardize its survival or its ability to provide care to the residents of the facility.

ii. Non-immediate jeopardy penalties of $50 per day are
reasonable as a matter of law.

Civil money penalties for non-immediate jeopardy level deficiencies must fall within a
range of from $50 to $3,000 per day. 42 C.F.R. § 488.438(a)(1)(ii). The non-immediate
jeopardy level penalty amount of $50 per day that CMS determined to impose against
Petitioner is the minimum that the law permits. It is therefore reasonable as a matter of
law.

c. Loss of authority to conduct NATCEP is mandatory.

As a matter of law, CMS must revoke Petitioner’s NATCEP for a period of two years.
Revocation must occur where: a facility has been subject to an extended survey; or civil
money penalties of $5,000 or more have been imposed. Act § 1819(f)(2)(B(iii)(D(a), (b).
An extended survey is made where a facility has been found to manifest substandard
quality of care, and that term includes findings of immediate jeopardy. Here, both of
these statutory criteria were met, and, consequently, loss of NATCEP is mandatory.

/s/
Steven T. Kessel
Administrative Law Judge

